Title: General Orders, 3 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday May 3rd 1779.
Parole Flensburgh—C. Signs Fleury—Franker.


The Commander in Chief is happy to inform the Army at the request of His Excellency the Minister Plenipotentiary of His Most Christian Majesty that the Military Exhibitions to which he was witness as well as the cordial testimonies of respect paid him, have afforded him the highest satisfaction and acquired his warmest approbation—The General cannot but add his Congratulations upon this occasion—So honorable a mark of Applause is highly flattering and will, no doubt, prove a new incitement to a spirit of emulation: He observed with peculiar Pleasure the zeal which appeared in the officers to testify their respect to the Minister of a Prince who has given so decisive and magnanimous proofs of his friendship to these States and to a Gentleman who in the execution of the trust reposed in him has signalized his good offices to promote their interest.
The Commander in Chief is pleased to accept of and approve the following report of the Board of General Officers upon certain disputes of rank between several field officers in the Pennsylvania line (viz.)—“That they are fully convinced that the arrangement made at White-Plains by the Committee of Congress assisted by Brigadier General Wayne was just and that they can see no reason why it should be altered; and they are of opinion that the arrangement ought to stand as then made (viz.)—Majors Mentzges Murray and Nichols—They are also of opinion that Coll Stewart ought to be senior to Colonel Craige.”
